Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The status of the parent must be updated at the beginning of the specification.

Applicant’s election without traverse of non-neutralized olefin/acid polymers + metal cinnamate in the reply filed on 7/20/21 is acknowledged. Claim 7 is withdrawn as being non-elected.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,10,14,16,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemitsu 2013/0172115.
.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemitsu 2013/0172115.
	Shigemitsu applies as explained above.
Zn stearate can be used in lieu of Mg stearate (paragraph 50) and would have been an obvious substitution.

Claims 1,5,10,11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takesue 6962951.
Takesue exemplifies (#2,#C2) blends of 100 parts ethylene/acrylic acid/acrylate polymers with 20 parts of Mg stearate (ie applicant’s metallic coagent). The compositions are used as the cover of a golf ball (col 13 line 53).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takesue 6962951.
	Takesue applies as explained above.
Zn stearate can be used in lieu of Mg stearate (col 4 line 48) and would have been an obvious substitution.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue 6962951.
Takesue applies as explained above.
	The cited example employ the composition as an outer cover. However, Takesue (col 9 line 12) suggests using his inventive composition as an inner cover.

Claims 1,5,10-12,14-16,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulpett 2012/0116001.
Bulpett exemplifies (table 1) blends of 62 parts ethylene/methacrylic acid or ethylene/acrylic acid/acrylate polymers with 38 parts of fatty acid metal salts (ie applicant’s metallic coagent). The compositions are useful as the core, intermediate or cover of a golf ball (paragraph 83).

	In regards to applicant’s dependent claims:
	The metal salt can be zinc stearate (table 1).


Claims 1,5,6,10-12 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt 6303704.
	Nesbitt suggests (abstract) golf balls having a non-ionomer cover crosslinked with a peroxide. The non-ionomer can be the non-ionomeric acid copolymers PRIMACOR or NUCREL (col 5 line 20-22). Crosslinking monomer such as zinc 

In regards to applicant’s dependent claims:
The amount of crosslinking monomer is 3-40pph (col 5 line 48).
PRIMACOR and NUCREL are recognized as ethylene/(meth)acrylic acid polymers (see paragraph 54 of Zieske 2005/0288446).	

Claims 1,5,6,8,10,11,15-17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan 2006/0281585.
	Jordan suggests (abstract) golf balls made from an acid copolymer and a nucleating agent. The nucleating agent can be sodium cinnamate (paragraph 25). The acid copolymer can be an ethylene/(meth)acrylic acid copolymer. 
	Although Jordan prefers the copolymer be an ionomer (paragraph 20), “preferably” is certainly suggestive of non-neutralized versions of the above copolymers.
	The composition is for the core or intermediate layer or cover of a golf ball (paragraph 18).
 	Although no example meets applicant’s claims, Nesbitt clearly suggests each of applicant’s limitations rendering the claims obvious. 

In regards to applicant’s dependent claims:
Aluminum salts are also suggested (paragraph 25).
.

Claims 9,13,18 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The cited art does not suggest these metal salts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	7/26/21